Citation Nr: 0827303	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased disability rating for residuals 
of a shell fragment wound to the right knee, to include 
internal derangement, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1964 
to November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action in which 
the Department of Veterans Affairs Regional Office in 
Houston, Texas denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected residuals of a shell fragment wound to the 
right knee, to include internal derangement.  


FINDING OF FACT

Throughout the current appeal, the service-connected right 
knee disability has been manifested by complaints of constant 
pain, stiffness, swelling, and limp and objective evaluation 
findings of crepitus.  The service-connected right knee has 
pain beginning at 120 degrees, on flexion, and no other 
limitation of motion, joint instability, or abnormal gait 
have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a shell fragment wound to the right knee, to 
include internal derangement, have not been met  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5260, 5261, 5257 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were partially satisfied by a 
letter issued to the veteran in August 2005.  In particular, 
the letter informed him that, to substantiate his claim for 
an increased rating for his service-connected right knee 
disability, he must submit evidence that this disability has 
increased in severity.  According to the correspondence, VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this increased rating claim, but he 
must provide enough information so that the agency could 
request the relevant records.  

The letter specifically stated that evidence of increased 
severity of the service-connected right knee disability may 
include reports of pertinent medical care; statements from 
persons "who are able to describe from their knowledge and 
personal observations in what manner . . . [his] disability 
has become worse;" as well as statements in which the 
veteran himself describes his own "symptoms, their frequency 
and severity, and other involvement, extension, and 
additional disablement caused by . . . [his] disability."  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish an effective 
date (element #5)-were an increased rating to be awarded for 
his service-connected right knee disorder.  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
veteran's claim for an increased rating for his 
service-connected right knee disability.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of this issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his 
service-connected right knee disability.  See Vazquez-Flores, 
22 Vet. App. 37 (2008) (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

The December 2006 statement of the case (SOC) and the January 
2007 and April 2007 supplemental statements of the case 
(SSOCs) provided the veteran with specific notice of the 
relevant rating (diagnostic code) criteria for his 
service-connected right knee disability.  At an April 2007 VA 
examination and at various VA outpatient treatment sessions 
conducted during the current appeal, the veteran described 
the specific right knee symptoms that he experiences.  Such 
statements exhibit an understanding of the criteria necessary 
for an increased rating for his service-connected right knee 
disability.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
his increased rating claim.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded a 
pertinent examination.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of this issue is required.  The Board 
will, therefore, proceed to consider this claim, based on the 
evidence of record.  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by an October 1977 rating action, the RO 
granted service connection for residuals of a shell fragment 
wound to the right knee with internal derangement and awarded 
a 10 percent evaluation for this disability.  This 
service-connected disability remains so evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

The service-connected residuals of a shell fragment wound to 
the right knee, with internal derangement, is rated, by 
analogy, to impairment resulting from instability of the 
joint.  According to the applicable diagnostic code, the 
following ratings are warranted for the varying degrees of 
recurrent subluxation or lateral instability:  10 percent 
(slight), 20 percent (moderate), and 30 percent (severe).  
38 C.F.R. § 4.71a, DC 5257 (2007).  

Also for consideration is impairment resulting from any 
associated limitation of motion of the veteran's right knee.  
See VAOPGCPREC 23-97 (July 1, 1997) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of motion and instability of that joint).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  According to the applicable diagnostic code which 
rates impairment resulting from limitation of flexion of the 
knee, the following evaluations are warranted:  10 percent 
(for limitation of flexion to 45 degrees), 20 percent (for 
limitation of flexion to 30 degrees), and 30 percent (for 
limitation of flexion to 15 degrees).  38 C.F.R. § 4.71a, 
DC 5260 (2007).  In this case, the February 2007 VA 
examination disclosed pain on flexion at 120 degrees, which 
would not approximate the restriction required for a higher 
or additional rating.  

According to the applicable diagnostic code which evaluates 
impairment resulting from limitation of extension of the 
knee, the following ratings are warranted:  10 percent (for 
limitation of extension to 10 degrees), 20 percent (for 
limitation of extension to 15 degrees), 30 percent (for 
limitation of extension to 20 degrees), 40 percent (for 
limitation of extension to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right knee disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DCs 5257, 
5260, 5261 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

In the present case, the veteran maintains that his 
service-connected right knee disability is more severe than 
the current 10 percent rating indicates.  In particular, he 
describes constant pain, stiffness, and swelling in his right 
knee as well as a chronic limp of his right lower extremity.  
The veteran's sister has observed the right knee pain and 
discomfort that the veteran experiences.  

The veteran and his sister are competent to report symptoms 
because such actions come to them through their senses and, 
as such, require only personal knowledge rather than medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As 
lay persons, however, they are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  With regard to the veteran's 
service-connected right knee disability in the present case, 
the Board finds that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Radiographic films recently taken of the veteran's right knee 
in April 2007 show tricompartmental minimal degenerative 
changes with more marked narrowing of the medial compartment 
and with a tiny calcific fragment in the soft tissues 
posterior to the distal femur.  Multiple examinations 
completed during the current appeal reflect crepitus but also 
normal range of motion (including flexion and extension), a 
normal gait, and no instability, deformity, or abnormality of 
the patella or meniscus.

Significantly, as discussed herein, examination of the 
veteran's right knee has shown it to be stable.  In fact, at 
the recent VA examination conducted on this joint in April 
2007, the veteran denied experiencing any giving way or 
instability of his right knee.  Such findings clearly do not 
support an increased rating for the service-connected right 
knee disability based upon impairment resulting from 
recurrent subluxation or lateral instability at any time 
during the current appeal.  See 38 C.F.R. § 4.71a, DC 5257 
(2007) (which stipulates that evidence of moderate recurrent 
subluxation or lateral instability is necessary for a 20 
percent rating).  

Moreover, the consistently shown normal ranges of motion of 
the veteran's right knee clearly do not support separate 
compensable ratings based on impairment resulting from 
limitation of extension or limitation of flexion.  38 C.F.R. 
§ 4.71a, DC 5261 (2007) (which requires evidence of 
limitation of extension of the leg to 10 degrees for the 
award of a 10 percent rating) and 38 C.F.R. § 4.71a, DC 5260 
(2007) (which requires evidence of limitation of flexion of 
the leg to 45 degrees for the assignment of a 10 percent 
rating).  See also VAOPGCPREC 9-2004 (Sept. 2004) (in which 
the VA General Counsel determined that separate ratings may 
be awarded for disability of the same joint based upon 
findings of limitation of flexion and limitation of extension 
of the leg).  

The veteran asserts that, as a result of his right knee pain 
and swelling, he is unable to stand or to walk for prolonged 
periods of time.  The veteran's sister has observed such 
difficulties.  (Although in the notice of disagreement which 
was received at the RO in February 2006 the veteran reported 
using a knee brace, he subsequently acknowledged at the April 
2007 VA examination that he does not use assistive aids for 
walking.)  Further, the April 2007 VA examiner concluded 
that, as a result of the service-connected right knee 
disability (which includes crepitus), the veteran exhibits 
moderate impairment in shopping and chores and severe 
impairment in sporting and exercising activities.  

Significantly, however, physical examinations completed 
during the current appeal have illustrated no additional 
limitation of motion of the veteran's right knee upon 
repetitive use, instability, deformity, or abnormality of the 
patellar or meniscus.  In fact, the April 2007 VA examiner 
observed that the veteran had a normal gait and concluded 
that, as a result of the service-connected right knee 
disability, the veteran has only mild impairment in dressing, 
bathing, traveling, and participating in recreational 
activities.  The veteran himself admits that his weekly 
flare-ups of right knee symptomatology result in only mild 
functional impairment.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected residuals of a shell fragment wound to the 
right knee, to include internal derangement, adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 
(2007).  

The Board has carefully considered the veteran's complaints 
of constant pain, stiffness, and swelling in his right knee 
as well as a chronic limp of his right lower extremity.  
Indeed, crepitus of this joint has been shown.  Importantly, 
however, repeated testing of the veteran's right knee has 
also demonstrated normal range of motion (including flexion 
and extension), a normal gait, and no instability, deformity, 
or abnormality of the patellar or meniscus.  Under these 
circumstances, therefore, there is no basis to assign at any 
time during the appeal period a disability rating greater 
than the currently assigned 10 percent for the 
service-connected residuals of a shell fragment wound to the 
right knee, to include internal derangement (or separate 
compensable evaluations as discussed herein).  The veteran's 
appeal for an increased rating for this service-connected 
disability must, therefore, be denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, a complete and thorough review of the claims 
folder fails to show that the service-connected residuals of 
a shell fragment wound to the right knee, to include internal 
derangement, required hospitalization or resulted in marked 
interference with employment.  In fact, no more than 
occasional outpatient treatment for this disorder has been 
necessary.  The veteran himself has acknowledged that even 
flare-ups of his right knee symptomatology results in no more 
than mild functional impairment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
service-connected residuals of a shell fragment wound to his 
right knee, to include internal derangement, has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected right knee 
disability for any time during the current appeal.  


ORDER

A disability rating greater than 10 percent for the 
service-connected residuals of a shell fragment wound to the 
right knee, to include internal derangement, is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


